Title: To Thomas Jefferson from the Aliens of Beaver County, Pennsylvania, 15 March 1801
From: Aliens of Beaver County, Pennsylvania
To: Jefferson, Thomas



March 15th. 1801

The humble and most respectfull address of The Aliens of Beaver County and State of Pennsylvania
We although Considered as Strangers begs leave to express our Sincere joy And real pleasure which we enjoyed in common with our fellow Citizens on this occasion—And We Congratuate your Excellency and our Country on the happy Event of your Recent promotion, to that most Eminent Station which you so diservedly fill—And though our inslavers prevented us by their alien Bills from being instrumental to your advancement, Yet they Could not deprive us of enjoying a Secret happiness And partakeing of the general Joy, which prevailed (pretty generally.) among all real and true friends to this Country; and with the Lovers of freedom, We once more (to the mortification of some) Surrounded the Standard of liberty, and all as one United to Celebrate the gladsome day all rejoicing at the Sound And hopefull expectation of Freedom—the name of which is yet gratefull in our Ears, Why or for what cause are we deprived of the priviledges of freemen. We have not forfeited our rights thereto, by any act of ours. And what pretence or Right has any Nation under Heaven or any Goverment on Earth, to take away our liberties, are we not deprived of the Grand Charter of freedom and that which Constitutes a freeman Namely the rights of Suffrage, and what are we when deprived thereof but a kind of tollerated Slaves. Strange that the Boaster of liberty thus wishes to inslave others—The effects of these laws viz, the Alien and Sedition Bills, Laws never Sanctioned by the people at large, We say was the pernicious Consequence of them only confined to us as aliens We Would patiently submit to our burdens, But its to be more Regretted that not us alone, but all the union Severely feels the weight of them, A damage which we presume your Excellency well knows to be materially detrimental to these States that the Enemy (we mean the framers and Supporters of these very unpopular Laws) could not Countervail—We almost deem it needless to insinuate to your Excellency, how that  Slavery breaks the Spirit of Patriotism. Slaves will either become Seditious Rebels or vile Sycophants—besides innumerable other evils, Was it for this We left our native Lands and Braved the Boisterous ocean, Was it for this our Countrymen fought and bled, as we also Would have done, had we been here at that time, and must we now suffer for what was not in our own power to have done, We sought an Assylum on these happy shores from tyranny and oppression, but was disappointed. Where once every Stranger found protection safety and freedom Strange alterations now render our modern American Federal Despots—
But a Ray of hope appears another of Virginias Stars is now Risen whose gracious influence may yet preserve declining liberty, and disperse those political vapours from our horizon. Vapours which have too long prevented the growth of that Illustrious plant We Mean your Excellency promotion; And though aliens we look up to you as to our common Father for protection and redress, And that you would be instrumental in haveing the aforesaid hated Alien Law repealed or modified in such a manner as you in your Wisdom See meet. the promoters of Said Law we are persuaded meant the blow at the people, through us, and now have fixed and remains an eternal Stigma on themselves. We all look to thee not only as a Citizen of the Patriotic State of Virginia, but as a Citizen of the World, Whose Philanthropic Bosom generously Glows With ardent desire to promote the happiness of all Men, And We do with pleasure anticipate the happy moment when under your Excellencies Auspicious administration, We hope to See the fulfillment of our reasonable Wishes in the enjoyment of freedom, and abolition of Slavery, the Recovery of patriotism, and liberty: the downfall of delusion, fanatickism, Ambition, and falsehood; engines too long, too powerfully And too succesfully employed, in the Subjugation of Man; to Serve the purposes of a moment. These purposes have proved abortive, that moment is now fled, that Faction disappointed And through the gracious interposition of divine providence, in the instrumentability of the virtuous Majority, they are at last broke up, or we may Suppose very near it. the dark Vail of political Sophistry and deceit is rent and the Spell broke their imaginary airial Castles vanished. Truth and reason now assume their place and in spite of all opposition Liberty and true Republickanism universally triumphs, and like the palm Riseth and flourishes in spite of oppression—And it gives us the very sensible pleasure to hope that the time rapidly approaches, When peace and liberty shall universally prevail from East to West, from Pole to Pole, and your Excellency a happy instrument in the hand of divine  Providence, in the Completion thereof; and an end put to arbitrary despotism and Slavery for ever—And may your Excellency long enjoy peace health and happiness; With the Sincere love, and Esteem of your Country, the most Gratefull and affectionate Acknowledgment of us aliens, (though Strangers to your Excellency)—And When Called from this transitory Stage of action, May Almighty God of his infinite mercy Grant you the Crown of life prepared for the real and true Lovers of Virtue and liberty, And may you in the everlasting mansions above united With the Great, and good, of all Ages, enjoy Scenes of endless bliss—
Which is our most unfeigned desires and most earnest prayers And as in Duty, and Gratitude bound Shall and Will Ever be Signed by order of the meeting

Hugh White, ChairWilliam Baker, Sec.

